LOGO [g23238ex10_18running.jpg]   

EXHIBIT 10.18

 

 

DATED 1 June 2009

 

(1) HERITAGE GROUP SERVICES LIMITED

 

and

(2) JULIAN ENOIZI

 

 

 

 

EMPLOYMENT CONTRACT

 

 



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]   

EXHIBIT 10.18

 

 

INDEX

 

Clauses

   Page No.     INDEX    2

1.      Interpretation

   1

2.      Appointment

   2

3.      Term and notice

   2

4.      Duties

   3

5.      Salary

   4

6.      Expenses

   5

7.      Profit Sharing

   5

8.      Share schemes

   6

9.      Pensions, health and medical insurance

   6

10.    Illness

   7

11.    Holidays

   8

12.    Other business interests

   9

13.    Confidential and business information

   9

14.    Non competition

   10

15.    Termination and Suspension

   12

16.    Events on Termination

   14

17.    Resignation of offices

   15

18.    Grievance and disciplinary procedures

   16

19.    Inventions and improvements

   16

20.    General

   17

21.    Reconstruction or amalgamation

   18

22.    Notices

   19

23.    Extent and subsistence of Agreement

   19

24.    Governing law and jurisdiction

   19



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

EMPLOYMENT CONTRACT

DATE:    1 June 2009

PARTIES:

 

  (1)

Heritage Group Services Limited, whose registered office is at Knollys House, 47
Mark Lane, London, EC3R 7QQ (“the Company”); and

 

  (2)

Julian Enoizi of The Island, Health Drive, Walton on the Hill, Surrey, KT20 7QE,
United Kingdom (“the Executive”).

OPERATIVE PROVISIONS

 

  1.

Interpretation

 

  1.1

In this Agreement the following words and expressions shall have the following
meanings:

“Group Company” means any company, which is at, or at any time after, the date
of this Agreement, a holding company of the Company or a subsidiary undertaking
of the Company or of any such holding company (as such expressions are defined
in the Companies Act 2006);

“Termination Date” means the date of the termination of the employment of the
Executive hereunder, howsoever caused.

 

  1.2

In this Agreement (unless the context otherwise requires):

 

  (a)

any reference to any statute or statutory provision shall be construed as
including a reference to any modification, re-enactment or extension of such
statute or statutory provision for the time being in force or to any subordinate
legislation made under the same;

 

  (b)

any reference to a Clause is to a Clause of this Agreement;

 

1



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (c)

the expression “directly or indirectly” means (without prejudice to the
generality of the expression) either alone or jointly with or on behalf of any
other person, firm or body corporate and whether on his own account or in
partnership with another or others or as the holder of any interest in or as
officer, employee or agent of or consultant to any other person, firm or body
corporate.

 

  1.3

The headings contained in this Agreement are for convenience only and do not
form part of and shall not affect the construction of this Agreement or any part
of it.

 

  2.

Appointment

 

  2.1

The Company hereby appoints the Executive and the Executive agrees to serve the
Company as Chief Executive Officer of Heritage Managing Agency, Ltd. and
Heritage Underwriting Agency, Ltd.

 

  2.2

The Executive warrants that by virtue of entering into this Agreement he will
not be in breach of any express or implied terms of any contract with or of any
other obligation to any third party binding upon him.

 

  2.3

The Executive warrants that he is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if he ceases to
be so entitled during his employment.

 

  2.4

The Company will be entitled from time to time without any further consent from
the Executive to second the Executive to the employment of any other Group
Company without prejudice to the rights of the Executive under this Agreement or
to the provisions of this Agreement or to transfer this Agreement to any other
Group Company at any time and without prior notice to the Executive so that this
Agreement shall have effect after the transfer as if originally made between the
Executive and such Group Company.

 

  3.

Term and notice

 

  3.1

Subject to the provisions of Clause 15, the employment of the Executive shall
commence 1 June 2009, following which the employment shall continue unless and
until terminated by either party giving the other not less than 6 months notice.
After the Executive has been employed for 6 months and notice of termination has
not been given either party at such time, the employment shall continue unless
and until terminated by either party giving the other not less than 12 months
notice.

 

2



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  3.2

The Company reserves the option in its absolute discretion to terminate the
Executives’ employment by paying him in lieu of notice. The payment shall be
based solely on the Executive’s basic salary under clause 5.1, without taking
into account any profit sharing schemes, holiday pay, pension contributions or
benefits in kind, and shall be subject to deductions for income tax and national
insurance contributions as appropriate. The Executive will not, under any
circumstances, have any right to a payment in lieu of notice unless the Company
has made an election by written notice to make such a payment to the Executive.

 

  3.4

The Executive’s employment under this Agreement will commence on 1 June 2009.
For the purposes of continuous employment in accordance with s.231(6) Employment
Rights Act 1996, the Executive’s continuous employment dates from 1 June 2009.

 

  4.

Duties

 

  4.1

The Executive shall during the continuance of his employment:

 

  (a)

exercise such powers and perform such duties including serving as a director in
relation to the business of the Company or of any Group Company as may from time
to time be vested in or assigned to him;

 

  (b)

well and faithfully serve the Company and any relevant Group Companies to the
best of his ability and carry out his duties in a proper and efficient manner
and use his best endeavours to promote and maintain their interests and
reputation.

 

  4.2

In performance of his duties the Executive shall:

 

  (a)

comply with the Company’s normal hours of work and will also work any additional
hours which are reasonably necessary to perform his duties. The Executive will
not receive any further remuneration for any hours worked in addition to the
normal working hours. Attached to this Agreement at Annex A is an opt-out
agreement for the purposes of the Working Time Regulations 1998 (“the
Regulations”). Although you may be exempt from the Regulations, the effect of
signing an opt-out would be to confirm that, until notice in accordance with the
opt-out terms is given, employment under this Agreement will not be covered by
the 48 hour per week maximum limit on working hours imposed by the Regulations.
You are hereby requested to sign the opt-out annexed to this Agreement at Annex
A;

 

3



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (b)

perform his duties at Knollys House, 47 Mark Lane, London, EC3R 7QQ or at such
other location in the United Kingdom as the Company shall reasonably require,
whether on a permanent or temporary basis; and

 

  (c)

travel to such places (whether inside or outside the United Kingdom) in such
manner and on such occasions as the Company may from time to time reasonably
require, provided that any work outside the United Kingdom shall not exceed a
period of one month at a time.

 

  4.3

For the avoidance of doubt, subject always to the Executive retaining the same
or a similar level of responsibility, authority, remuneration and status, the
Company may, in its absolute discretion, reasonably vary from time to time the
functions and job title of the Executive.

 

  5.

Salary

 

  5.1

The Company shall pay to the Executive by way of remuneration for his services
under this Agreement a basic salary of £310,000, which shall accrue from day to
day and be payable in arrears by equal monthly instalments on or around the 24th
of each month by credit transfer to your nominated bank or building society
account. Where the Executive is only employed during part of a month the salary
will be pro-rated.

 

  5.2

Such salary shall be reviewed by the Company in March in each calendar year, but
without any commitment to increase, with any change effective from 1st April
following the review.

 

4



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  5.3

The Company shall be entitled to deduct from any sums payable to the Executive
(including salary) all sums from time to time owed to the Company or to any
Group Company by the Executive howsoever arising and the Executive expressly
agrees to such deductions, pursuant to Part II of the Employment Rights Act
1996.

 

  6.

Expenses

The Company shall reimburse the Executive all reasonable travelling, hotel,
entertainment and other out of pocket expenses properly incurred by him in or
about the performance of his duties under this Agreement subject to his
compliance with the Company’s then current guidelines, if any, relating to
expenses and to the production of receipts, vouchers or other supporting
documents.

 

  7.

Profit Sharing

 

  7.1

At the absolute discretion of the Company the Executive shall during the
continuance of his employment, in addition to the basic salary payable to him
pursuant to Clause 5.1, be allowed to participate in such profit sharing schemes
as the Company may operate for employees of comparable status from time to time,
subject to the rules of any such schemes from time to time. Any profit sharing
award shall not form part of the Executive’s contractual remuneration under this
agreement. Any profit sharing payment payable in accordance with this clause
shall not be pensionable. If the Company makes a profit sharing payment to the
Executive in respect of a particular financial year of the Company it shall not
be obliged to make subsequent profit sharing payments to him in respect of
subsequent financial years of the Company. The Company may alter the terms of
profit sharing targets or withdraw them altogether at any time without prior
notice. The Executive will have no right to a profit sharing payment if:

 

  (a)

he or she has not been employed throughout the whole of the relevant financial
year of the Company; or

  (b)

he is under notice of termination (whether given by the Executive or the
Company) at or prior to the date when a profit sharing payment might otherwise
have been payable

 

5



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  8.

Long-Term Incentive Plans

 

  8.1

At the absolute discretion of the Company, the Executive shall be allowed to
participate in such long-term incentive plans as the Company’s ultimate parent
may operate for employees of comparable status, subject to the rules of such
plans from time to time and upon such terms as the Company’s ultimate parent may
from time to time determine. In any such plan, no shares, securities, option or
rights to acquire the same shall vest or accrue after notice of termination has
been given by either party including where the Executive is on garden leave.

 

  8.2

The Executive shall have no claim against the Company or any Group Company in
connection with the termination of his employment in relation to the provision
of any written agreement which has the effect of requiring the Executive to sell
or give up shares, securities, option or rights to acquire the same and/or which
causes any such option or rights to lapse or reduce in value.

 

  9.

Pensions, health and medical insurance

 

  9.1

The Executive shall during his employment, subject to the insurer in each case
accepting the Executive for cover under the relevant policy and at normal rates,
be entitled to participate in such:

 

  (a)

permanent health insurance scheme;

 

  (b)

arrangements for private medical treatment or medical health insurance;

 

  (c)

life insurance scheme; and

 

  (d)

critical illness insurance scheme;

 

6



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

operated from time to time by or for the Company for the benefit of employees of
the Company or any Group Company of equivalent status to the Executive, subject
to any applicable rules and conditions and subject to the Company’s right to
substitute other schemes for such schemes or amend the scale, and level of
benefits provided under such schemes provided that any such change or
substitution provides substantially the same level of coverage. The Executive
understands and accepts that it is the decision of the insurer whether benefits
are to be paid under any of the schemes or policies referred to in this clause
and the Company shall have no liability or responsibility for any decision that
is made by the insurer. For the avoidance of doubt, the Company shall not be
liable to make any payments unless it has received appropriate payments from the
insurer.

 

  9.2

During his employment hereunder the Company shall each month pay into such
personal pension plan of the Executive as he shall direct an amount calculated
(and accruing on a daily basis) at an annual rate equivalent of fifteen (15) per
cent of the Executive’s salary for the time being payable under clause 5.1.

 

  9.3

No contracting out certificate is in force in relation to this employment.

 

  10.

Illness

 

  10.1

The Executive shall in the event of illness or other incapacity beyond his
control as a result of which he is unable to perform his duties remain entitled
to receive his salary in full for any continuous period of 6 months or an
aggregate period of 6 months’ absence in any consecutive twelve month period
subject to:

 

  (a)

compliance with the Company’s procedures relating to sickness notification,
statutory sick pay and self-certification to cover absence from work due to
sickness or other incapacity and to the provision of medical certificates and/or
(at the Company’s discretion) undergoing a medical examination by a doctor
appointed by the Company. The Executive shall co-operate in ensuring the prompt
delivery of such report to the Company subject to disclosure to the Executive or
his General Practitioner and authorise his own medical practitioner to supply
all such information as may be required by that doctor and, if so requested by
the Company, authorise his medical practitioner to disclose to the Company his
opinion of the Executive’s state of health;

 

7



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (b)

a deduction (at the Company’s discretion) from his salary of an amount or
amounts equal to any statutory sick pay or social security benefits to which the
Executive is entitled;

 

  (c)

a deduction (at the Company’s discretion) from his salary of an amount or
amounts equal to any payment made to the Executive under any health insurance
arrangements effected from time to time by the Company and/or any Group Company
on his behalf.

 

  10.2

The Executive hereby covenants with the Company on behalf of himself/herself and
his personal representatives at all times fully and effectively to comply with
the terms of any insurance policy taken out by the Company or any Group Company
on his life or in respect of his position as a director and/or officer of the
Company and further undertakes to co-operate fully and assist the Company or the
relevant Group Company in relation to any claim(s) made or to be made in
connection with such insurance policy (including without limitation submitting
to a medical examination) notwithstanding that this Agreement has been
terminated or has come to an end.

 

  11.

Holidays

 

  11.1

The Executive shall be entitled to 30 working days’ holiday (in addition to the
normal bank and other public holidays and accruing on a weekly basis) in each
calendar year commencing on 1 January in each year (of which not more than 15
working days may be taken consecutively) to be taken at such times as the
Company shall consider most convenient having regard to the requirements of the
Company’s business.

 

  11.2

Save with the prior written consent of the Company, untaken holiday entitlement
for any one calendar year may not be carried forward to any subsequent year. No
payment shall be made for any unused holiday entitlement.

 

  11.3

The Company reserves the right, at its absolute discretion, to require the
Executive to take any outstanding holiday during any notice period or to make
payment in lieu thereof on termination as set out in clause 11.4 below.

 

8



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  11.4

On termination of the Executive’s employment (howsoever occasioned), if the
Executive has taken more or less than his annual holiday entitlement an
appropriate adjustment shall be made to any payment of salary or benefits from
the Company to the Executive.

 

  12.

Other business interests

 

  12.1

The Executive shall not during the continuance of his employment (whether during
or outside working hours) without the prior consent in writing of the Company,
be directly or indirectly engaged, concerned or interested in any business,
profession or occupation other than the Company provided that nothing in this
Clause 12 shall prohibit the Executive from being interested as a director or
the holder of not more than ten per cent of any class of stock, shares or
debentures or other securities in any company or as the Company from time to
time agrees in writing such agreement not to be unreasonably withheld or
withdrawn so long as such interests of the Executive or any of them shall not
prejudice the business interests of the Company or of any Group Company and for
so long as the Executive shall during his employment comply with the provisions
of this Clause 12.

 

  12.2

The Executive shall not during the continuance of his employment (except with
the prior written consent of the Company) introduce to any other person firm or
company business of any kind which could appropriately be dealt with by the
Company or any Group Company and/or have any financial interest in or derive any
financial benefit from the contracts made by the Company or any other Group
Company with any third party.

 

  13.

Confidential and business information

 

  13.1

In addition to and without prejudice to the Executive’s common law obligations
to keep information secret, the Executive shall not (except for the purpose of
performing his duties hereunder or unless ordered to do so by a court) during
his employment or after its termination directly or indirectly use, disclose or
communicate Confidential Information and he shall use his best endeavours to
prevent the improper use, disclosure or communication of Confidential
Information, which for these purposes means:

 

  (a)

any information of a confidential nature (whether private or secret information
including information relating to corporate strategy, business development
plans, intellectual property, business contacts, names and addresses of actual
and potential customers and their requirements, terms of business with such
customers and potential customers, annual budgets, management accounts and other
financial information) of the Company or any Group Company or of any client or
prospective client of the Company or of any Group Company or of any person or
entity which shall have disclosed information to any member of the Company or
any Group Company; and/or

 

9



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (b)

any confidential report or research undertaken by or for the Company or any
Group Company before or during the course of his employment; and/or

 

  (c)

information so designated by the Company or any Group Company or which to the
Executive’s knowledge has been supplied to the Company or any Group Company
subject to any obligation of confidentiality.

 

  13.2

The restrictions contained in this Clause 13 shall cease to apply with respect
to any information, confidential report or research which comes into the public
domain otherwise than through an unauthorised disclosure by the Executive or a
third party. This clause is not intended to exclude or restrict the Executive’s
right to make a protected disclosure under the Public Interest Disclosure Act
1998 if the Executive reasonably believes a harmful or illegal activity is being
undertaken. In such a case, the Executive should refer to the Company’s Whistle
Blowing Policy, which can be found in the Employee Handbook.

 

  14.

Non competition

 

  14.1

For the purposes of this Clause the following expressions shall have the
following meanings:

 

  (a)

“Relevant Employee” means:

any senior employee or consultant to the Company or any Group Company;

 

10



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (b)

“Relevant Customer” means a person, firm or company:

who at any time during the twelve months prior to the Termination Date was a
customer of the Company or any Group Company (whether or not services were
actually provided during such period) with whom the Executive had contact or
about whom he became aware or informed in the course of his employment or
intermediary of such customer with whom the Executive had contact or about whom
he became aware or informed in the course of his employment or to whom at the
Termination Date the Executive on behalf of the Company or any Group Company was
actively and directly seeking to supply services in either case for the purpose
of a Relevant Business; and

 

  (c)

“Relevant Business” means:

a syndicate, managing agency at Lloyd’s or insurance company

 

  (d)

“Restricted Goods and/or Services” means:

any services with the provision of which the Executive was materially concerned
on behalf of the Company and/or any Group Company during the period of twelve
months immediately prior to the Termination Date.

 

  (e)

“Restricted Period” means:

the period of 12 months following the date of termination of this employment

 

  14.2

In order to safeguard the legitimate business interests of the Company and any
Group Company and particularly the goodwill of the Company and any Group Company
in connection with its clients, suppliers and employees the Executive hereby
undertakes with the Company (for itself and as trustee for each Group Company)
that, and so that each undertaking below shall constitute an entirely separate,
severable and independent obligation of the Executive, he will not (without the
prior consent in writing of the Company), during the Restricted Period:

 

  (a)

entice or solicit or endeavour to entice or solicit away from the Company or any
Group Company any Relevant Employee;

 

11



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (b)

in competition with the Company or any Group Company supply or seek to supply
Restricted Goods and/or Services to any Relevant Customer;

 

  14.3

The Executive shall not (except with the prior written consent of the Company)
at any time after the termination of his employment represent himself/herself to
be connected with or interested in the business of or employed by the Company or
any Group Company or use for any purpose the name of the Company or any Group
Company or any name capable of confusion therewith.

 

  14.4

Each of the paragraphs contained in clause 14.2 constitutes an entirely separate
and independent covenant. If any covenant is found to be invalid this will not
affect the validity or enforceability of any of the other covenants whilst at
the date of this Agreement the duration, extent and application of each of the
restrictions are considered by the Company and the Executive to be reasonable
and necessary for the protection of the interests of the Company and Group
Companies. It is acknowledged that if any of the restrictions shall be adjudged
to be void or ineffective for whatever reason but would be judged valid and
effective if part of the wording thereof was deleted they shall apply with such
modifications as may be necessary to make them valid and effective. The
Executive further acknowledges that damages may not be an adequate remedy in
respect of a breach of clause 14.2 and accordingly that injunctive relief or
other equitable remedies may be sought and obtained by the Company acting on its
behalf and/or on behalf of any Group Companies.

 

  14.5

The Executive agrees that the Company may enforce the covenants (or any of them)
set out in clause 14.2 after it has exercised its right to place the Executive
on garden leave, but time spent on garden leave will be deducted from the
Restricted Period. Provisions relating to garden leave are set out in clause
16.2 below, the Employee Handbook and on the Company Intranet.

 

  15.

Termination and Suspension

 

  15.1

Notwithstanding clause 3, the employment of the Executive may be terminated by
the Company without notice or payment in lieu of notice if the Executive is
guilty of gross misconduct or commits any serious or (having been given notice
in writing) persistent material breach of any of his obligations to the Company
or any Group Company (whether under this Agreement or otherwise). The following
is a non-exhaustive list of circumstances in which the Company may terminate the
Executive’s employment without notice or payment in lieu of notice:

 

  (a)

the Executive refuses or neglects to comply with any reasonable lawful acts or
directions given to him by the Company;

 

12



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (b)

the Executive is guilty of dishonesty or is convicted of any criminal offence by
a court of competent jurisdiction (other than a minor motoring offence for which
a fine or other non-custodial penalty is imposed) whether in connection with his
employment or not;

 

  (c)

the Executive is unable to perform his duties hereunder through illness or other
incapacity (including, but not limited to, where the Executive becomes of
unsound mind or a patient for the purpose of any statute relating to mental
health) for any continuous period of 6 months or an aggregate period exceeding 6
months in any period of twelve months;

 

  (d)

the Executive fails or ceases to meet the requirements of any regulatory body
whose consent is required to enable him to undertake all or any of his duties
under this Agreement or is guilty of serious breach of the rules and regulations
of such regulatory body or of any compliance manual of the Company or any Group
Company;

 

  (e)

the Executive is guilty of a serious breach of any rules issued by the Company
from time to time regarding its electronic communications systems;

 

  (f)

the Executive is adjudged bankrupt or enters into any composition or arrangement
with or for the benefit of his creditors including a voluntary arrangement under
the Insolvency Act 1986;

 

  (g)

the Executive is convicted of an offence under the Criminal Justice Act 1993 or
under any other present or future statutory enactment or regulation relating to
insider dealing;

 

13



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  (h)

the Executive becomes prohibited by law or is disqualified or is liable to be
disqualified from being a director;

 

  (i)

the Executive resigns as a director of the Company other than at the request of
the Company where the Executive is currently a director of the Company;

 

  (j)

the Executive is required to vacate his office as a director of the Company
where the Executive is currently a director of the Company and/or any Group
Company for whom he performs executive duties by virtue of any provision of the
Articles of Association of the Company or any Group Company.

 

  15.2

The Company may suspend the Executive from his employment on full salary and
benefits at any time for a reasonable period to investigate any matter in which
the Executive is implicated or involved (whether directly or indirectly).

 

  15.3

The termination of the Executive’s employment hereunder for whatsoever reason
shall not affect those terms of this Agreement, which are expressed to have
effect after such termination and shall be without prejudice to any accrued
rights or remedies of the parties.

 

  16

Events on Termination

 

  16.1

On the termination of the Executive’s employment, or at any other time in
accordance with instructions given to him by the Company, the Executive will
immediately return to the Company all equipment, correspondence, records,
specifications, software, models, notes, reports, documents and other
information and any copies thereof, including, without limitation, aural, visual
or electronic form or on any magnetic or optical disk or memory and wherever
located and any other property belonging to the Company (including but not
limited to the Company car keys, credit cards, keys and passes) which are in the
Executive’s possession or under his control. In such event, Executive covenants
that he will not erase or copy data from the hard drives of any Company
computers or otherwise destroy any of the foregoing materials.

 

14



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  16.2

After notice of termination has been given by either party or if the Executive
seeks to resign without notice or by giving shorter notice than is required
under Clause 3, provided that the Company continues to pay the Executive his
basic salary, and to provide all contractual benefits until his employment
terminates in accordance with the terms of this Agreement, the Company has
absolute discretion for all or part of the notice period:

 

  (a)

to exclude the Executive from such of the premises and IT and telecommunications
systems of the Company and/or Group Company as the Company may direct;

 

  (b)

to instruct him not to communicate with brokers, capital providers, suppliers,
customers, employees, agents or representatives of the Company or any Group
Company.

 

  (c)

not to provide any work to or vest any powers in the Executive

 

  (d)

(except during any periods taken as holiday in the usual way) to require the
Executive to ensure that he can be contacted during each working day and comply
with any written requests to contact a specified employee of the Company.

Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of garden leave.

 

  17.

Resignation of offices

The Executive shall immediately upon the earlier of termination of his
employment or notice of termination being served by either party in accordance
with this Agreement give written notice resigning forthwith as a director or
trustee or from any other office he may hold from time to time with the Company
and/or any Group Company or arising from his engagement by the Company and/or
any Group Company without any further compensation.

 

15



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  18.

Grievance and disciplinary procedures

 

  18.1

If the Executive wishes to seek redress of any grievance relating to his
employment (other than one relating to a disciplinary decision) he shall apply
to the Human Resources Manager and refer to the Company’s grievance procedures.

 

  18.2

If the Executive wishes to seek redress of any grievance relating to a
disciplinary decision he shall refer such grievance to the Company’s chairman.

 

  18.3

The Company’s disciplinary and grievance procedures from time to time in force
shall apply to the Executive but shall not form part of his contract of
employment.

 

  19.

Inventions and improvements

 

  19.1

It shall be part of the normal duties of the Executive at all times to consider
in what manner and by what new methods any devices, goods, products, services,
processes, equipment or systems of the Company and each Group Company might be
improved and/or extended and/or promoted and promptly to give to the Company
full details of any invention, discovery, design, improvement or other matter or
work whatsoever (the “Inventions”) which he may from time to time make or
discover during his employment and to further the interests of the Company
and/or any Group Company with regard thereto. The Executive hereby acknowledges
and agrees that the sole ownership of the Inventions and all proprietary rights
therein discovered or made by him (whether alone or jointly with others) at any
time during his engagement hereunder shall (subject to any contrary provisions
of the Patents Act 1977 and the Copyright, Designs and Patents Act 1988 and to
any rights of a joint inventor thereof) belong free of charge and exclusively to
the Company or as it may direct.

 

  19.2

All records, documents, papers (including all copies and summaries thereof) and
copyright protected works made or acquired by the Executive in the course of his
employment and all worldwide copyright and design rights in all the Inventions,
shall be and remain the property of the Company.

 

16



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  19.3

For the avoidance of doubt the Executive irrevocably and unconditionally waives
all rights granted by Chapter IV of Part I of the Copyright, Designs and Patents
Act 1988 that vests in the Executive the authorship of any copyright works in
respect of the Inventions by the Executive in the course of his employment with
the Company or any Group Company including without limitation the right to be
identified as the author of any such works and the right not to have any such
works subjected to derogatory treatment.

 

  19.4

The Executive hereby agrees (at any time during his employment or thereafter and
at the Company’s expense) to do all such acts and things (including without
limitation making application for letters patent) as the Company may reasonably
request to vest effectually any Invention (whether owned by the Company in
accordance with Clause 19.1 or owned by the Executive) and any protection as to
ownership or use (in any part of the world) of the same in the Company or in any
Group Company or as it may direct, jointly if necessary with any joint inventor
thereof, and the Executive hereby irrevocably appoints the Company for the
purposes aforesaid to be his attorney in his name and on his behalf to execute
and do any such documents acts and things aforesaid.

 

  19.5

The Executive shall not knowingly do or omit to do anything which will or may
have the result of imperilling any such protection aforesaid or any application
thereof.

 

  20.

General

 

  20.1

No failure or delay by either party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise by either party of any right, power or privilege hereunder
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

  20.2

The Executive hereby irrevocably and by way of security appoints the Company and
each Group Company now or in the future existing to be his attorney and in his
name and on his behalf and as his act and deed to sign, execute and do all acts,
things and documents which he is obliged to execute and do under the provisions
of this Agreement (and in particular, but without limitation, Clauses 17 and 19)
and the Executive hereby agrees forthwith on the request of the Company to
ratify and confirm all such acts, things and documents signed, executed or done
in pursuance of this power.

 

17



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  20.3

There are no collective agreements, which affect the terms and conditions of the
employment of the Executive hereunder.

 

  20.4

The Executive is required, as a condition of his employment, to observe all
Company policies and procedures as advised to him by the Company from time to
time. These policies and procedures are summarised in the Employee Handbook, and
set out in full on the Company’s Intranet.

 

  20.5

This Agreement may only be modified by the written agreement of the parties.

 

  20.6

The Executive cannot assign this Agreement to anyone else.

 

  20.7

If either party agrees to waive their rights under a provision of this
Agreement, that waiver will only be effective if it is in writing and it is
signed by the relevant party. A party’s agreement to waive any breach of any
term or condition of this Agreement will not be regarded as a waiver of any
subsequent breach of the same term of condition or a different term or
condition.

 

  21.

Reconstruction or amalgamation

If this Agreement is terminated because of the liquidation of the Company for
the purpose of amalgamation or reconstruction and the Executive is offered
employment with such amalgamated or reconstructed company on terms no less
favourable in all material respects than the terms of this Agreement the
Executive shall have no claim against the Company in respect of such
termination.

If an order is made or an effective resolution is passed for winding up the
Company (other than for the purposes of a reconstruction or amalgamation) or the
Company is sold or ceases to do business in Europe and the Executive’s
employment under this Agreement is terminated or the Executive is dismissed by
reason of redundancy (as that term is defined for the purposes of the Trade
Union and Labour Relations Act 1992) with less notice than is required
hereunder, then the Executive shall be entitled to receive a sum equating to pay
he would have been entitled to receive during the unexpired period of the notice
period.

 

18



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

  22.

Notices

 

  22.1

Any notice or communication given or required under this Agreement may be served
by personal delivery or by leaving the same at or by sending the same through
the post addressed in the case of the Company to its registered office from time
to time and in the case of the Executive to his aforesaid address or to the
address provided from time to time by the Executive to the Company for the
purposes of its employment records.

 

  22.2

Any notice sent by post shall be deemed to have been served 48 hours after the
time of posting by first class mail and service thereof shall be sufficiently
proved by proving that the notice was duly despatched through the post in a
pre-paid envelope addressed as aforesaid.

 

  23.

Extent and subsistence of Agreement

This Agreement supersedes all other agreements other than those expressly
referred to in this Agreement between the Company or any Group Company and the
Executive relating to the employment of the Executive (which shall be deemed to
have been terminated by mutual consent). The Executive acknowledges and warrants
to the Company that he is not entering into this Agreement in reliance upon any
representation not expressly set out herein.

 

  24.

Governing law and jurisdiction

This Agreement shall be governed by and construed in accordance with English law
and the parties agree to submit to the exclusive jurisdiction of the English
Courts as regards any claim, dispute or matter arising out of or relating to
this Agreement.

IN WITNESS whereof a duly authorised representative of the Company has executed
this Agreement and the Executive has executed this Agreement as his Deed on the
date of this Agreement.

 

SIGNED by

  

)

   on behalf of HERITAGE GROUP SERVICES LIMITED   

)

  

 

19



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

SIGNED and DELIVERED by

  

)

   the said JULIAN ENOIZI   

)

  

as his Deed in the presence of:

  

)

  

Witness’ signature

 

 

  

Witness’ name

 

 

  

Address

 

 

    

 

    

 

  

Occupation

 

 

  

 

20



--------------------------------------------------------------------------------

LOGO [g23238ex10_18running.jpg]    EXHIBIT 10.18

 

ANNEX A

The Working Time Regulations 1998

 

 

  To:

Heritage Group Services

Knollys House

47 Mark Lane

London EC3R 7QQ

 

I understand that, amongst other matters, the Working Time Regulations 1998 (the
“Regulations”) provide that a worker’s working time should not exceed on average
48 hours for each 7 days over a 17 week reference period. I hereby agree that,
in accordance with Regulation 4 of the Regulations, the limit on working time of
an average of 48 hours for each 7 days over a 17 week reference period shall not
apply to me unless and until I shall give at least 3 months’ written notice to
the Company

 

 

 

Signed

 

 

       

Dated

 

 

     

 

21